DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith [US Pub # 2018/0187759].

Regarding claim 1: Smith discloses a linear actuator assembling method, comprising:
a semi-finished product assembling step to form a semi-finished product, wherein the semi-finished product comprises a case (22), a main gear (50), and a main gear bearing (87), the main gear (50) and the main gear bearing (87) are surrounded and restricted by the case (22), and the main gear bearing (87) is sleeved on the main gear (50); and a threaded shaft (54) assembling step, wherein a threaded shaft (54) is reversely assembled, and one end of the threaded shaft (54) is inserted into the main gear to allow the end of the threaded shaft to be restricted by the main gear (50).
Regarding claim 2: Smith discloses wherein, in the threaded shaft (54) assembling step, the end of the threaded shaft (54) is allowed to expose from the main gear (50), a spacer (90) is sleeved on the end of the threaded shaft (54), and then a punch (60) riveting process is used to restrict the threaded shaft (54).
Regarding claim 3: Smith discloses further comprising: an end cap (see markup fig 1C below) assembling step, wherein an end cap is allowed to connect to the semi-finished product.
Regarding claim 4: Smith discloses in the semi-finished product assembling step, a distance adjusting module (40) is allowed to be engaged with the case and to be electrically connected to a driving module of the semi-finished product.
Regarding claim 5: Smith discloses wherein the semi-finished product further comprises a reinforcing seat  (88a) disposed within the case and sleeved on the main gear bearing (87), the reinforcing seat (88a) further comprises at least one installed hole corresponding to at least one opening of the main gear (50), in the semi-finished product assembling step, a fixture is used to pass the at least one installed hole (see fig 1C) and the at least one opening to restrict a rotation of the main gear, and then the threaded shaft (54) is fastened therewith.
Regarding claim 6: Smith discloses A linear actuator, comprising: a semi-finished product, comprising: a case (22) defining an inner space; a driving module disposed within the inner space and comprising a motor (25); and a transmission module (42, 44) disposed within the inner space and comprising: a main gear (50) driven by the motor; and a main gear bearing (87) sleeved on the main gear (50); and a threaded shaft (54), wherein one end of the threaded shaft (54) is inserted into and restricted by the main gear (50).
Regarding claim 7: Smith discloses wherein the semi-finished product further comprises:
a distance adjusting module (40) detachably disposed at the case and comprising: a module housing; and a circuit board (77) received in the module housing, wherein when the distance adjusting module is assembled with the case (22), the circuit board is electrically connected to the driving module.
Regarding claim 8: Smith discloses wherein the case (22) further comprises an engaging groove, the module housing further comprises an engaging tab, and when the engaging tab (see markup fig 1C) is engaged with the engaging groove, the distance adjusting module (44, 42) is secured at the case, and an inserting portion is inserted into a connecting portion of the driving module.
Regarding claim 9: Smith discloses wherein the semi-finished product further comprises:
a reinforcing seat (88a) disposed within the case and connected to the main gear, the reinforcing seat comprising:
a reinforcing seat body (88a); and at least one installed hole disposed on the reinforcing seat body; and
an end cap (see markup fig 1C) detachably connected to the reinforcing seat and comprising:
an end cap body; and at least one through hole corresponding to the at least one installed hole and configured for at least one fastening screw to screw therewith; 
wherein the at least one fastening screw (see fig 1C) passes the at least one through hole to screw with the at least one installed hole so as to allow the end cap to be secured at the reinforcing seat (88a).
Regarding claim 10: Smith discloses wherein the main gear comprises: an engaging hole having an inner thread configured for the threaded shaft (54) to screw therewith (see fig 1C).


    PNG
    media_image1.png
    728
    532
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 5712727753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658